Exhibit 10.7
VOTING AGREEMENT
     This VOTING AGREEMENT, dated as of May 6, 2009 (this “Agreement”), is by
and among CORNERSTONE THERAPEUTICS INC., a Delaware corporation (the “Company”),
and CHIESI FARMACEUTICI SPA, a corporation organized under the laws of Italy
(“Purchaser”). Capitalized terms used and not otherwise defined herein shall
have the respective meanings assigned to them in the Company Stock Purchase
Agreement referred to below.
     WHEREAS, concurrently with the execution and delivery of this Agreement,
(i) Purchaser and two stockholders of the Company are entering into a stock
purchase agreement (the “Initial Stock Purchase Agreement”), dated the same date
as this Agreement; and (ii) the Company and Purchaser are entering into a stock
purchase agreement (the “Company Stock Purchase Agreement”), also dated the same
date as this Agreement; and
     WHEREAS, following consummation of the transactions contemplated by of the
Initial Stock Purchase Agreement and the Company Stock Purchase Agreement,
Purchaser will own 13,502,741 shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”) (the shares of Common Stock owned from
time to time, directly or indirectly, by Purchaser and its affiliates are
sometimes referred to in this Agreement as the “Purchaser Shares”).
     NOW, THEREFORE, in consideration of the foregoing, intending to be legally
bound, the parties hereto hereby agree as follows: 
     Section 1. Certain Definitions. For purposes of this Agreement, the
following terms shall have the following meanings:
     “Constructive Sale” means with respect to any security, a short sale with
respect to such security, entering into or acquiring an offsetting derivative
contract with respect to such security, entering into or acquiring a futures or
forward contract to deliver such security or entering into any other hedging or
other derivative transaction that has the effect of either directly or
indirectly materially changing the economic benefits or risks of ownership.
     “Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of a lien, security interest or encumbrance in or
upon, or the gift, placement in trust, or the Constructive Sale or other
disposition of such security (including transfers by testamentary or intestate
succession or otherwise by operation of law) or any right, title or interest
therein (including, but not limited to, any right or power to vote to which the
holder thereof may be entitled, whether such right or power is granted by proxy
or otherwise), or the record or beneficial ownership thereof, the offer to make
such a sale, transfer, Constructive Sale or other disposition, and each
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing.
     Section 2. Transfer and Voting Restrictions With Respect to the Purchaser
Shares.
          (a) At all times during the period commencing with the execution and
delivery of this Agreement and expiring on the Expiration Date (as defined
below), Purchaser shall not Transfer any of the Purchaser Shares.





--------------------------------------------------------------------------------



 



          (b) Purchaser understands and agrees that if, while this Agreement is
in effect, Purchaser attempts to Transfer, vote or provide any other person with
the authority to vote any of the Purchaser Shares other than in compliance with
this Agreement, the Company shall not, and Purchaser hereby unconditionally and
irrevocably instructs the Company to not, (i) permit any such Transfer on its
books and records, (ii) issue a new certificate representing any of the
Purchaser Shares or (iii) record such vote, in each case, unless and until
Purchaser shall have complied with the terms of this Agreement.
          (c) Except as otherwise permitted by this Agreement or by order of a
court of competent jurisdiction, while this Agreement is in effect, Purchaser
will not commit any act that could restrict or affect Purchaser’s legal power,
authority and right to vote all of the Purchaser Shares then owned of record or
beneficially by Purchaser or otherwise prevent or disable Purchaser from
performing any of its obligations under this Agreement. Without limiting the
generality of the foregoing, except for this Agreement and as otherwise
permitted by this Agreement, Purchaser will not enter into any voting agreement
with any person or entity with respect to any of the Purchaser Shares, grant any
person or entity any proxy (revocable or irrevocable) or power of attorney with
respect to any of the Purchaser Shares, deposit any of the Purchaser Shares in a
voting trust or otherwise enter into any agreement or arrangement with any
person or entity limiting or affecting Purchaser’s legal power, authority or
right to vote the Purchaser Shares in favor of the approval of the Charter
Amendment.
     Section 3. Voting of Purchaser Shares.
          (a) Purchaser covenants and agrees that at every meeting of the
stockholders of the Company, however called, and at any adjournment or
postponement thereof, Purchaser shall cause the Purchaser Shares to be counted
as present thereat for purposes of establishing a quorum and, to the extent not
voted by the persons appointed as proxies pursuant to this Agreement, shall
cause all of the Purchaser Shares to vote in favor of the approval and adoption
of the Charter Amendment and all actions in furtherance thereof and contemplated
thereby. Purchaser agrees not to commit or agree to take, or permit, any action
inconsistent with the foregoing.
          (b) If Purchaser is the beneficial owner, but not the record holder,
of the Purchaser Shares, Purchaser agrees to take all actions necessary to cause
the record holder and any nominees to vote all of the Purchaser Shares in
accordance with Section 3(a).
     Section 4. Grant of Irrevocable Proxy.
          (a) Except as set forth in Section 4(f) hereof, Purchaser hereby
irrevocably (to the fullest extent permitted by law) grants to, and appoints,
the Company and each of its executive officers and any of them, in their
capacities as officers of the Company (the “Grantees”), as Purchaser’s proxy and
attorney-in-fact (with full power of substitution and re-substitution), for and
in the name, place and stead of Purchaser, to vote the Purchaser Shares, to
instruct nominees or record holders to vote the Purchaser Shares, or grant a
consent or approval in respect of the Purchaser Shares in accordance with
Section 3 hereof and, in the discretion of the Grantees with respect to any
proposed adjournments or postponements of any meeting of stockholders at which
any of the matters described in Section 3 hereof is to be considered.
          (b) Purchaser represents that any proxies heretofore given in respect
of the Purchaser Shares that may still be in effect are not irrevocable, and
such proxies are hereby revoked.

2



--------------------------------------------------------------------------------



 



          (c) Purchaser hereby affirms that the irrevocable proxy set forth in
this Section 4 is given in connection with the execution of the Company Stock
Purchase Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of Purchaser under this Agreement. Purchaser hereby
further affirms that the irrevocable proxy is coupled with an interest and may
under no circumstances be revoked. Purchaser hereby ratifies and confirms all
that such irrevocable proxy may lawfully do or cause to be done by virtue
hereof. Such irrevocable proxy is executed and intended to be irrevocable in
accordance with the provisions of Section 212 of the General Corporation Law of
the State of Delaware.
          (d) The Grantees may not exercise this irrevocable proxy on any other
matter except as provided above. Purchaser may vote the Purchaser Shares on all
other matters.
          (e) The Company may terminate this proxy with respect to Purchaser at
any time at its sole election by written notice provided to Purchaser.
          (f) The proxy set forth in this Section 4 shall terminate upon the
termination of this Agreement in accordance with Section 7 hereof.
     Section 5. No Solicitation. Purchaser shall comply with Section 2.4 of the
Governance Agreement.
     Section 6. Representations and Warranties of Purchaser. Purchaser
represents and warrants to the Company that:
          (a) Power, Binding Agreement. Purchaser is a corporation with the
corporate power and authority to make, execute and deliver this Agreement and to
perform the transactions contemplated by this Agreement, and to grant the
irrevocable proxy as set forth in Section 4. This Agreement has been duly and
validly executed and delivered by Purchaser and, assuming the due authorization,
execution and delivery of this Agreement by the Company, constitutes legal,
valid and binding obligations of Purchaser, enforceable against it in accordance
with its terms. At the Closing Date, Purchaser will be the beneficial or record
owner of the Purchaser Shares free and clear of any and all pledges, liens,
security interests, mortgage, claims, charges, restrictions, options, title
defects or encumbrances except as provided in this Agreement. Purchaser does not
beneficially own any securities of the Company as of the date hereof and will
not beneficially own any securities of the Company other than the Purchaser
Shares at the Closing Date. Purchaser agrees to notify the Company promptly of
any additional shares of capital stock of the Company of which it becomes the
beneficial owner after the date of this Agreement.
          (b) Consents; No Conflicts. Neither the execution, delivery or
performance of this Agreement by Purchaser nor the consummation by it of the
transactions contemplated hereby will result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default
under, or give rise to any right of termination, amendment, cancellation or
acceleration under, or result in the creation of any encumbrance upon any of the
properties or assets of Purchaser under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, loan, credit
agreement, lease, license, permit, concession, franchise, purchase order, sales
order, contract, agreement or other instrument, understanding or obligation,
whether written or oral to which Purchaser is a party or by which Purchaser (or
any of its assets) is bound or violate any law, judgment, injunction, order,
decree, regulation or arrangement applicable to Purchaser, except in each such
case as would not in any material respect impair Purchaser’s ability to perform
their obligations under this Agreement or render inaccurate any of the
representations made by Purchaser herein.

3



--------------------------------------------------------------------------------



 



          (c) No Other Agreement or Proxy. As of the date hereof and for so long
as this Agreement remains in effect, except for this Agreement or as otherwise
permitted by this Agreement, Purchaser has and will have full legal power,
authority and right to vote all of the Purchaser Shares then owned of record or
beneficially by Purchaser, in favor of the approval and authorization of the
Charter Amendment without the consent or approval of, or any other action on the
part of, any other person or entity (including, without limitation, any
governmental entity). Without limiting the generality of the foregoing,
Purchaser has not entered into any voting agreement (other than this Agreement)
with any person with respect to any of the Purchaser Shares, granted any person
any proxy (revocable or irrevocable) or power of attorney with respect to any of
the Purchaser Shares, deposited any of the Purchaser Shares in a voting trust or
entered into any arrangement or agreement with any person limiting or affecting
Purchaser’s legal power, authority or right to vote the Purchaser Shares on any
matter (except, in each case, with respect to this Agreement and the other
Transaction Documents).
     Section 7. Termination. This Agreement, and all rights and obligations of
the parties hereunder, shall terminate upon the earlier to occur of (i) the
Charter Amendment Approval (as defined in the Company Stock Purchase Agreement)
has been obtained and (ii) such date and time as the Company Stock Purchase
Agreement shall be terminated pursuant to Section 6.1 thereof (the “Expiration
Date”).
     Section 8. Entire Agreement. This Agreement (together with the Company
Stock Purchase Agreement and the Confidentiality Agreement) and the exhibits
hereto and thereto constitute the sole and entire agreement among the parties to
this Agreement with respect to the subject matter of this Agreement, and
supersede all prior and contemporaneous agreements, representations and
understandings, written or oral, with respect to the subject matter hereof.
     Section 9. Amendment; Waiver. No amendment, supplement or modification to
this Agreement shall be effective unless it is set forth in a written instrument
duly executed by each of the parties hereto. Any agreement on the part of a
party hereto to any waiver of any term or condition hereof shall be valid only
if set forth in a written instrument signed on behalf of such party. Such waiver
shall not be deemed to apply to any term or condition other than that which is
specified in such waiver. The failure of any party to this Agreement to assert
any of its rights under this Agreement or otherwise shall not constitute a
waiver of such rights.
     Section 10. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
FOR ANY OF THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
     Section 11. CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE DELAWARE CHANCERY COURT SITTING IN THE COUNTY OF NEW CASTLE,
OR IF SUCH COURT SHALL NOT HAVE PROPER JURISDICTION, OF THE UNITED STATES
FEDERAL DISTRICT COURT SITTING IN DELAWARE, AND ANY APPELLATE COURT THEREOF, IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND AGREES THAT ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE BROUGHT ONLY IN SUCH COURTS (AND WAIVES AND
AGREES NOT TO ASSERT ANY OBJECTION BASED ON FORUM NON CONVENIENS OR ANY OTHER
OBJECTION TO VENUE THEREIN OR JURISDICTION THEREOF); PROVIDED, HOWEVER,

4



--------------------------------------------------------------------------------



 



THAT SUCH CONSENT TO JURISDICTION IS SOLELY FOR THE PURPOSE REFERRED TO IN THIS
SECTION 11 AND SHALL NOT BE DEEMED TO BE A GENERAL SUBMISSION TO THE
JURISDICTION OF SAID COURTS OR IN THE STATE OF DELAWARE OTHER THAN FOR SUCH
PURPOSE.
     Section 12. Counterparts. This Agreement may be executed manually or by
facsimile, in any number of counterparts, all of which will constitute one and
the same instrument, and will become effective when a counterpart shall have
been executed and delivered by each party to the other parties (except that
parties that are affiliates need not deliver counterparts to each other in order
for this Agreement to be effective).
     Section 13. No Third Party Beneficiaries. This Agreement is not intended,
and shall not be deemed, to confer any rights or remedies upon any person other
than the parties hereto and their respective successors and permitted assigns,
or to otherwise create any third-party beneficiary hereto.
     Section 14. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.
     Section 15. Specific Performance; Injunctive Relief. The parties hereto
acknowledge that the Company shall be irreparably harmed and that there shall be
no adequate remedy at law for a violation of any of the covenants or agreements
of Purchaser set forth in this Agreement. Purchaser accordingly agrees that, in
addition to any other remedies that may be available to the Company, as
applicable upon any such violation, such party shall have the right to enforce
such covenants and agreements by specific performance, injunctive relief or by
any other means available to such party at law or in equity without posting any
bond or other undertaking.
     Section 16. Notices. All notices and other communications hereunder shall
be in writing and shall be deemed duly delivered (i) four business days after
being sent by registered or certified mail, return receipt requested, postage
prepaid, or (ii) one business day after being sent for next business day
delivery, fees prepaid, via a reputable nationwide overnight courier service, in
each case to the intended recipient to the address provided for such party in
the Company Stock Purchase Agreement, including to the persons designated
therein to receive copies.
     Section 17. Attorneys’ Fees. In any action at law or suit in equity to
enforce this Agreement or the rights of any of the parties hereunder, the
prevailing party in such action or suit shall be entitled to receive its
reasonable attorneys’ fees and all other reasonable costs and expenses incurred
in such action or suit.

5



--------------------------------------------------------------------------------



 



     Section 18. Assignment and Successors. No party may assign any of its
rights or delegate any of its performance obligations under this Agreement, in
whole or in part, by operation of law or otherwise without the prior written
consent of the other parties, except that the Company, without obtaining the
consent of any other parties hereto, shall be entitled to assign this Agreement
or all or any of its rights or obligations hereunder to any one or more of its
affiliates. Subject to the foregoing, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns. Any purported assignment of rights
or delegation of performance obligations in violation of this Section 18 shall
be null and void.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party has duly signed this Agreement, all as of
the date first written above.

            CHIESI FARMACEUTICI SPA
      By:   /s/ Alberto Chiesi       Name:   Alberto Chiesi       Title:  
President       CORNERSTONE THERAPEUTICS INC.
      By:   /s/ Craig A. Collard       Name:   Craig A. Collard       Title:  
CEO    

[Signature Page to Voting Agreement (Purchaser)]

